Citation Nr: 9935987	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-50 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1964 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
service connection for headaches.


FINDINGS OF FACT

1.  The appellant currently has a chronic headache disorder. 

2.  The appellant's service medical records showed complaints 
of headaches. 

3.  There is no medical evidence of a nexus, or link, between 
the appellant's current headache disorder and any injury or 
disease in service.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for headaches, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In April 1996, the appellant filed a claim for service 
connection for headaches.  His service medical records showed 
complaints of headaches in October 1966 and January 1969 in 
conjunction with other symptoms such as congestion, cough, 
dizziness, and weakness.  No diagnosis of a headache disorder 
was rendered.  The report of his separation examination dated 
in August 1969 showed no pertinent abnormalities. 

The appellant had undergone VA examinations in February 1993 
in conjunction with other claims.  At that time, he reported 
having headaches in connection with a "slipped disc" in the 
cervical spine.

The RO obtained the appellant's VA records for treatment and 
hospitalization between February 1993 and February 1997.  The 
first complaint of headaches was in June 1995.  In August 
1995, he indicated that he had had headaches for years.  In 
December 1995 and February 1996, complaints of headaches were 
associated with upper respiratory symptoms.  In April 1996, 
he indicated that his headaches were getting worse, and 
computerized tomography (CT) scan of the head was conducted 
with and without contrast, which was normal.  In August 1996, 
he indicated that the headaches had begun one year earlier 
with no history of trauma.  He said he was taking 30 Tylenol 
and 15 Motrin per day, as well as six Goody powders at a time 
twice a day.  The examiner's assessment was chronic daily 
headaches, probably in part secondary to analgesic abuse.  It 
was again noted in November 1996 that the appellant's 
headaches were likely secondary to analgesic abuse.  In 
January 1997, the appellant indicated that his headaches were 
the same, if not worse, since a motor vehicle accident in 
September 1996. 

A May 1996 rating decision, inter alia, denied service 
connection for headaches.  In his substantive appeal, the 
appellant stated that he had been having headaches since 1965 
and began receiving treatment in 1993. 


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  The appellant's 
diagnosed headache disability is not subject to presumptive 
service connection under applicable law.  Cf. 38 C.F.R. 
§ 3.309 (1999).  Section 3.303(b) provides an alternative 
method of demonstrating entitlement to service connection.  
Rose v. West, 11 Vet. App. 169, 171-172 (citing Savage, 10 
Vet. App. at 495-6 (section 3.303(b) is provision that 
veteran "may utilize" because it provides "a substitute 
way" of proving service connection)).

Although the appellant was treated during service for 
complaints of headaches, diagnosis of a chronic headache 
disorder was not rendered.  The inservice diagnoses were of 
conditions such as upper respiratory infections.  The 
appellant at no time during service only complained of 
headaches; his complaints were in conjunction with other 
symptoms such as nasal congestion, weakness, etc.  Therefore, 
the Board concludes that the medical evidence does not 
establish that the appellant had a chronic headache disorder 
during service.

The current medical evidence shows diagnosis of chronic 
headaches.  As indicated above, the appellant was treated 
during service for complaints of headaches.  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied. 

However, there is no competent medical nexus evidence to 
associate the appellant's current headache disorder with a 
disease or injury during service.  According to the 
appellant, he was not treated for headaches until 1993, 24 
years after his separation from service.  The medical 
evidence does not show that he had chronic headaches prior to 
1995.  At no time has a medical professional rendered an 
opinion that the current headache disorder is related to the 
appellant's active service in any manner.  In fact, the 
evidence of record negates that such a connection is 
plausible, in that medical professionals have concluded that 
the appellant's chronic headaches are likely secondary to 
analgesic abuse.

In his substantive appeal, the appellant indicated that he 
had experienced chronic headaches since 1965 (i.e., during 
service).  He is certainly competent to report experiencing 
such symptoms.  Even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record associating the current 
headache disorder with any prior symptoms of headaches.  Cf. 
Savage, 10 Vet. App. at 497. 

The only evidence linking the claimed headache disorder to 
the appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the appellant's claim for 
service connection for headaches is not well grounded.  Until 
he establishes a well-grounded claim, VA has no duty to 
assist him in developing facts pertinent to the claim, 
including providing him a medical examination at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Grivois v. Brown, 
6 Vet. App. 136, 139-40 (1994) (noting that "implausible 
claims should not consume the limited resources of the VA and 
force into even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has at no time indicated that a medical 
professional has rendered an opinion that he has a headache 
disorder as a result of his military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence that links the 
current headache disorder to his military service, the claim 
for service connection must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for a headache disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

